RICE, C. J.
Before the Code, the law required that the proceedings in a suit, commenced in a court of record, should set forth the names of the parties, plaintiff and defendant, with such certainty as to enable the court to determine in whose favor and against whom to render judgment. Because that requisition was nqt complied with, a proceeding by garnishment,, commenced in the circuit court, against “ the firm of James Reid & Co.,” which did not anywhere disclose the names of the partners composing the firm, was, on error, held' defective and quashed by this court. — James Reid & Co. v. McLeod, 20 Ala. 577.
*635Greater indulgences have been allowed by this court to proceedings before a justice of the peace, because “our statutes are very comprehensive in curing defects in proceedings before such an officer. ” Thus, where a proceeding was commenced before a justice by Henley & Murphey, without setting out their Christian names, it was held that the failure to set forth their Christian names was not a fatal defect, although, if it became necessary, after an appeal to a court of record, to file a declaration and plead, it would be required that the pleadings should regularly set out the names of the parties. — Condry v. Henley & Murphey, 4 Stew. & Por. 9. Where a suit was commenced before a justice by “ Charles Snow & Co.,” and was carried by appeal to a court of record, and the plaintiffs there filed a statement setting forth the persons composing the firm of Charles Snow & Co., it was held that the statement was allowable. — Snow & Co. v. Ray, 2 Ala. 344.
Hpon the reasoning employed in the two cases last cited, we have no doubt, that a statement, filed in the court of record, after the appeal to that court, in the name of Charles Snow as the only plaintiff, would have been held allowable, although it be admitted that a change of the parties was not allowable in such cases. In other words, where the plaintiff is described in the leading process issued by á justice, as Charles Snow & Co., the liberality shown to proceedings before a justice, under our statutes, requires the court of record, to which the case may be taken by appeal or certiorari, to allow the plaintiff, by the declaration or statement filed, to give to the suit the character of a suit either by Charles Snow & Co. as a firm, or by Charles Snow as the sole plaintiff. The “ & Co.,” which came after Charles Snow in the process, opens the door to explanation by the pleadings that may be filed in the cause; but, if left wholly unexplained by the process or pleadings, the words are without meaning, and treated as surplusage. — Chapman v. Spence, 22 Ala. 588; Crimm v. Crawford, 29 Ala. 623; Agee v. Williams, 30 Ala. 636; Gibson v. Land, 27 Ala. 117; And whether the declaration or statement might be in the name of Charles Snow only, or in the names of Charles Snow and the other per*636sons composing tbe firm of diaries Snow & Co., tbe case would not be treated as one in whieh tbe parties bad been changed.
Section 2142 of tbe Code changes tbe law aboye stated, so far, but so far only, as to allow partners, wbo transact business under a common name, to sued by their common name.”
[2.] Tbe suit, judgment and execution before the justice, against L. Sawyer, brought to notice in the record now before us, are not questioned on appeal or- certiorari, or in any other direct mode, but collaterally. They are not questioned by Sawyer, the defendant therein, but by a constable, who is here charged with not doing his official duty under the execution, which it appears was placed in his hands. He contends, that he is protected, because the execution against Sawyer issued in favor of William H. Couch, and the warrant and judgment were not in favor of William H. Couch, but in favor of William II, Couch & Co. It is true the warrant and judgment were in favor of William H. Couch & Co., but it is also true that “& Co.” is wholly unexplained by the warrant and judgment and proceedings against Sawyer; and that there is nothing in any of them which shows or intimates that the suit or judgment against Sawyer was a suit by a firm, except the mere fact that, in the warrant and judgment, the plaintiff is described as “William II. Couch & Co.” Now, upon these facts, we feel bound to decide, that the execution against Sawyer was not void, although in favor of William H. Couch only, (Garner v. Tiffany, Wyman & Co., Minor’s Rep. 167;) and that if the constable failed to discharge his duty under it, as alleged, he cannot protect himself, by showing merely that the only judgment against Sawyer was in favor of William II. Couch & Co., and that the execution was in favor of William H. Couch. The officer, in such cases, cannot avail himself of mere irregularities in the pi’ocess, which do not render it or the judgment void. — Samples v. Walker, 9 Ala. 726.
The appellees can derive no benefit from the fact, that on the trial of the proceeding against the constable and his sureties, evidence was adduced tending to show, that *637•said Wm. H. Coucb knew and admitted that there was such a firm as Wm. H. Coucb & Co.; that the firm owned the claim on which the suit against Sawyer was founded; and that he intended and directed that suit to be brought in favor of the firm. That evidence might, perhaps, have been made available to Sawyer, before judgment against him. But, be that as it may, the constable and his sureties cannot avail themselves of it in the present proceeding against them, nor be permitted, in that or in any other manner, to show mere errors or irregularities in the judgment against Sawyer, which do not render that judgment void. — Samples v. Walker, 9 Ala. 726.
From what we have above said, it is manifest that the court below erred in its charge to the jury: for that error, the judgment is reversed, and the cause remanded.